                                           Case 1:20-cv-00389-RMI Document 14 Filed 05/14/20 Page 1 of 10




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                              EUREKA DIVISION

                                   7

                                   8       WAYNE-STEVEN RICHMOND,                                Case No. 20-cv-00389-RMI
                                   9                      Plaintiff,
                                                                                                 ORDER ON MOTION TO DISMISS
                                  10               v.
                                                                                                 Re: Dkt. No. 7
                                  11       KALEB V. COCKRUM,
                                  12                      Defendant.
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiff, proceeding pro se, brings this action against the Honorable Kaleb V. Cockrum, a

                                  15   judge for the Humboldt County Superior Court, in his individual capacity for certain rulings made

                                  16   during Plaintiff’s state court criminal trial. See Compl. (dkt. 1). Plaintiff brings his claims pursuant

                                  17   to 42 U.S.C. § 1983 and seeks money damages and an order that the state-court records be cleared.

                                  18   Id. Defendant now moves to dismiss Plaintiff’s claims on the grounds that this court lacks subject

                                  19   matter jurisdiction pursuant to the Rooker-Feldman doctrine and the Eleventh Amendment and for

                                  20   failure to state a claim due to judicial immunity and the Heck doctrine. See Def.’s Mot. (dkt. 7).

                                  21   Pursuant to Civil Local Rule 7-1(b), the court finds this matter suitable for decision without oral

                                  22   argument.

                                  23                                                BACKGROUND

                                  24           Taking the facts in the complaint as true,1 in October of 2018, Defendant presided over

                                  25   Plaintiff’s criminal trial for an unspecified misdemeanor. See Compl. (dkt. 1). Plaintiff alleges that

                                  26

                                  27   1
                                         “On a motion to dismiss, all well-pleaded allegations of material fact are taken as true and construed in a
                                  28   light most favorable to the non-moving party.” Wyler Summit P'ship v. Turner Broad. Sys., Inc., 135 F.3d
                                       658, 661 (9th Cir. 1998).
                                          Case 1:20-cv-00389-RMI Document 14 Filed 05/14/20 Page 2 of 10




                                   1   Defendant made several errors during the course of the proceedings. On October 10, 2018, Judge

                                   2   Lawrence Killoran granted Plaintiff’s request to proceed pro se, however Plaintiff “refused to sign

                                   3   [the Faretta waiver of counsel] . . . because [he] . . . did not wish to contract with the court.” Id. at

                                   4   2. On October 26, 2018, during what appears to be a pre-trial hearing, Defendant administered an

                                   5   oral Faretta waiver advising Plaintiff of his right to waive his Sixth Amendment right to counsel

                                   6   pursuant to Faretta v. California, 422 U.S. 806, 835 (1975). Id. at 3. While Defendant advised

                                   7   against waiving counsel, he was satisfied that Plaintiff was “fully advised and aware of the pitfalls,

                                   8   dangers, and consequences of acting as his own lawyer.” Id. Prior to the hearing, Plaintiff filed

                                   9   something called a “counter claim” challenging the court’s jurisdiction, which Defendant labeled

                                  10   “as ‘legal gobbledygook that has no meaning in this court’” and denied. Id. at 2, 4. Throughout the

                                  11   hearing, Defendant interrupted Plaintiff’s attempts to speak in court. Id. at 2. Defendant made

                                  12   several evidentiary rulings at the hearing. Regarding evidence Plaintiff offered for trial, Defendant
Northern District of California
 United States District Court




                                  13   apparently denied the admissibility of certain documents from the internet, which included

                                  14   Supreme Court decisions, and “labeled [those documents] . . . a ‘sham.’” Id. at 2-3. Defendant also

                                  15   ruled that the California Constitution, the United States Constitution, and the Magna Carta were

                                  16   inadmissible as evidence for Plaintiff’s defense, but that Plaintiff could refer to those documents in

                                  17   his closing argument. Id. at 4. At some point during this hearing, Defendant asked Plaintiff’s

                                  18   witness to the leave the courtroom. Id. Defendant also accused Plaintiff of “being ‘unable to

                                  19   control [himself] in the courtroom’ and threatened to bar him from attending the trial.” Id. at 3.

                                  20           On October 29, 2018, at what appears to be the final pre-trial hearing, Plaintiff filed a

                                  21   statement of disqualification pursuant to the California Code of Civil Procedure Section 170.6, but

                                  22   Defendant “refused to recuse” himself, finding the filing untimely. Id. at 4-5. Defendant also

                                  23   denied Plaintiff’s request to use the California Vehicle Codes as evidence in support of his

                                  24   defense. Id. at 5. Plaintiff asked if he could change his plea, and Defendant asked what change he

                                  25   would like to make. Id. Plaintiff replied that he would not enter any plea because the case was “not

                                  26   a valid cause of action.” Id. Defendant entered a plea of not guilty on Plaintiff’s behalf and

                                  27   proceeded to jury selection. Id. The matter proceeded to trial the following day. Id. at 6. In his

                                  28   closing argument, Plaintiff stated that his freedom of speech had been limited by Defendant’s
                                                                                           2
                                           Case 1:20-cv-00389-RMI Document 14 Filed 05/14/20 Page 3 of 10




                                   1   orders and stated that complaint requirements under the California Penal and Vehicle codes had

                                   2   not been met. Id. Defendant interrupted Plaintiff to clarify that this was a misstatement of the law

                                   3   and warned Plaintiff from making that mistake again. Id. Plaintiff was found guilty, and the

                                   4   sentencing hearing was held on November 2, 2018, where Plaintiff learned that Defendant had

                                   5   misstated the maximum sentence during the trial. Id. at 7. After the hearing had adjourned,

                                   6   Defendant recalled the parties to inform Plaintiff of his appellate rights because he had failed to do

                                   7   so during the sentencing hearing. Id.

                                   8           In his complaint, Plaintiff raises eight claims: 1) Defendant violated 42 U.S.C. § 1983; 2)

                                   9   Defendant deprived him of his right to due process of the law; 3) Defendant proceeded without

                                  10   answering the challenge to the court’s jurisdiction;2 4) Defendant is individually liable for these

                                  11   violations; 5) Defendant violated his oath of office causing a breach of duty and thereby loss of

                                  12   judicial immunity; 6) Defendant cited inaccurate excuses for refusing to recuse himself; 7)
Northern District of California
 United States District Court




                                  13   Defendant violated Federal Rule of Civil Procedure 8(f); and 8) Defendant violated his right to

                                  14   free speech by interrupting him while making the closing argument although “[t]here was nothing

                                  15   rude or inflammatory . . . only the Constitution and a few relevant [c]odes.” Id. at 7-11. Plaintiff

                                  16   seeks damages in the amount of $25,000 and an order to clear all records of the proceeding due to

                                  17   Defendant’s failure to recuse himself from the proceeding. Id. at 11-12.

                                  18           Defendant argues that Plaintiff’s claims should be dismissed for lack of subject matter

                                  19   jurisdiction pursuant to the Rooker-Feldman doctrine and the Eleventh Amendment of the United

                                  20   States Constitution, and for failure to state a claim due to judicial immunity and the Heck doctrine.

                                  21   See Def.’s Mot. (dkt. 7). Plaintiff filed something styled as a motion to deny Defendant’s motion

                                  22   to dismiss Plaintiff’s complaint; the court will construe this motion as a response in opposition to

                                  23   Defendant’s motion to dismiss. In his opposition, Plaintiff argues that: the Eleventh Amendment

                                  24   permits suits between individuals within the same state and Defendant was acting in his individual

                                  25   capacity rather than an agent of the state; this court has subject matter jurisdiction because he

                                  26
                                       2
                                  27    As Defendant points out, Plaintiff makes contradictory allegations that Defendant failed to rule on the
                                       challenge to the court’s jurisdiction (see Compl. (dkt. 1) at 8), but he also alleges that Defendant denied the
                                  28   “counter claim” (id. at 2, 4).

                                                                                              3
                                           Case 1:20-cv-00389-RMI Document 14 Filed 05/14/20 Page 4 of 10




                                   1   asserts claims under 42 U.S.C. § 1983; Defendant is not covered by judicial immunity because his

                                   2   actions exceeded his judicial authority (i.e. impermissible violations of Plaintiff’s constitutional

                                   3   rights); and the Heck doctrine does not apply because he is not explicitly asking to have his

                                   4   conviction overturned. Pl.’s Opp. (dkt. 13).3

                                   5                                        STANDARDS OF REVIEW

                                   6           A defendant may move to dismiss an action for lack of subject matter jurisdiction pursuant

                                   7   to Federal Rule of Civil Procedure 12(b)(1). A Rule 12(b)(1) motion tests whether a complaint

                                   8   alleges grounds for federal subject matter jurisdiction. A motion to dismiss for lack of subject

                                   9   matter jurisdiction will be granted if the complaint on its face fails to allege facts sufficient to

                                  10   establish subject matter jurisdiction. See Savage v. Glendale Union High Sch., 343 F.3d 1036,

                                  11   1039 n.2 (9th Cir. 2003). Once a party has moved to dismiss for lack of subject matter jurisdiction

                                  12   under Rule 12(b)(1), the opposing party bears the burden of establishing the court’s jurisdiction.
Northern District of California
 United States District Court




                                  13   See Chandler v. State Farm Mut. Auto. Ins. Co., 598 F.3d 1115, 1122 (9th Cir. 2010).

                                  14           Additionally, in order to survive a motion to dismiss for failure to state a claim under Fed.

                                  15   R. Civ. P. 12(b)(6), a plaintiff must allege facts that “raise a right to relief above the speculative

                                  16   level,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); thus, the “complaint must contain

                                  17   sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

                                  18   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While “all well-pleaded allegations of material fact

                                  19   are taken as true and construed in a light most favorable to the nonmoving party,” Wyler Summit

                                  20   Partnership v. Turner Broad. Sys. Inc., 135 F.3d 658, 661 (9th Cir. 1998), the court is not required

                                  21   to accept as true allegations that are merely conclusory, unwarranted deductions of fact, or

                                  22   unreasonable inferences. Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).

                                  23   Thus, mere recitals of the elements of a cause of action, supported only by conclusory statements,

                                  24   are insufficient. Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555. Additionally, it should be noted

                                  25   that courts construe pro se pleadings liberally, interpreting them to raise the strongest arguments

                                  26   they suggest. See Bernhardt v. Los Angeles County, 339 F.3d 920, 925 (9th Cir. 2003) (“[c]ourts

                                  27
                                       3
                                  28    Plaintiff stated that he does not have access to a law library due to COVID19 restrictions, and thus, cannot
                                       form a response to the Rooker-Feldman or Heck doctrines. Pl.’s Opp. (dkt. 13) at 3, 6.
                                                                                            4
                                          Case 1:20-cv-00389-RMI Document 14 Filed 05/14/20 Page 5 of 10




                                   1   have a duty to construe pro se pleadings liberally, including pro se motions”).

                                   2          Dismissal for failure to state a claim is appropriate only where it appears, beyond doubt,

                                   3   that the plaintiff can prove no set of facts that would entitle her or him to relief. Morley v. Walker,

                                   4   175 F.3d 756, 759 (9th Cir. 1999). In short, for a complaint to survive a motion to dismiss, the

                                   5   non-conclusory factual content, and reasonable inferences from that content, must plausibly

                                   6   suggest a claim entitling the plaintiff to relief. Moss v. United States Secret Serv., 572 F.3d 962,

                                   7   970 (9th Cir. 2009).

                                   8                                               DISCUSSION

                                   9          Plaintiff’s allegations in support of his claims sound in sovereign citizen theories – namely,

                                  10   his vague descriptions about his jurisdictional challenge to the state criminal court action, as well

                                  11   as Plaintiff’s expressed concern about not wanting to “contract” with the court when asked to sign

                                  12   a waiver of his right to counsel after having expressed a desire to proceed in defending his
Northern District of California
 United States District Court




                                  13   criminal case pro se. Arguments of this sort have been routinely and summarily rejected by the

                                  14   courts. See e.g., Vazquez v. California Hwy. Patrol, No. 2:15-cv-756, 2016 WL 232332, at *3

                                  15   (E.D. Cal. Jan. 19, 2016) (finding plaintiff’s “secured party creditor” theory to be “clearly

                                  16   frivolous,” warranting dismissal of Section 1983 complaint without leave to amend); Williams v.

                                  17   Scheingart, No. C 15-3013-MMC, 2015 WL 7351388, at *1 (N.D. Cal. Nov. 20, 2015)

                                  18   (dismissing habeas petition, without leave to amend, that sought release from custody, as well as

                                  19   monetary relief against various officials, on the ground that the state court in which plaintiff was

                                  20   convicted lacked jurisdiction over plaintiff because he is a “sovereign citizen.”); Culpepper v.

                                  21   Biddle, No. CV 18-8826-JFW (GJS), at *8, *11 (C.D. Cal. Nov. 1, 2018) (“Petitioner deems

                                  22   himself a ‘secured party creditor’ . . . [a]s a threshold matter, Petitioner’s sovereign citizen-type

                                  23   assertions are so patently frivolous and specious that little discussion about them is required. The

                                  24   Court rejects them summarily for the same reasons adduced and explicated in numerous other

                                  25   decisions.”); see also United States v. Benabe, 654 F.3d 753, 767 (7th Cir. 2011) (“Regardless of

                                  26   an individual’s claimed status of descent, be it as a ‘sovereign citizen,’ a ‘secured-party creditor,’

                                  27   or a ‘flesh-and-blood human being,’ that person is not beyond the jurisdiction of the courts.”);

                                  28   United States v. Schneider, 910 F.2d 1569, 1570 (7th Cir. 1990) (describing the “sovereign
                                                                                          5
                                          Case 1:20-cv-00389-RMI Document 14 Filed 05/14/20 Page 6 of 10




                                   1   citizen” defense as having “no conceivable validity in American law”). Nevertheless, the court

                                   2   will address each of Defendant’s challenges to Plaintiff’s claims.

                                   3         I.      Judicial Immunity

                                   4              It is well established that judges have absolute immunity from damage liability for acts of a

                                   5   judicial nature. See Forrester v. White, 484 U.S. 219, 227-29, (1988); see also Mireles v. Waco,

                                   6   502 U.S. 9, 11-12 (1991). An act is a judicial act when it is one that relates to a “general function

                                   7   normally performed by a judge.” Waco, 502 U.S. at 13. Judicial immunity also applies to actions

                                   8   brought under 42 U.S.C. section 1983 for acts committed within the scope of judicial duties, “even

                                   9   when such acts are in excess of their jurisdiction, and are alleged to have been done maliciously or

                                  10   corruptly.” Stump v. Sparkman, 435 U.S. 349, 355-57 (1978). Defendant is immune from suit

                                  11   because the claims against him are based on acts typically performed by judges presiding over the

                                  12   criminal proceedings. Plaintiff’s allegations that Defendant made errors, even errors that allegedly
Northern District of California
 United States District Court




                                  13   violated his constitutional rights, do not strip Defendant of this immunity.

                                  14        II.      Rooker-Feldman Doctrine

                                  15              Federal district courts, as courts of original jurisdiction, do not have subject matter

                                  16   jurisdiction to review errors allegedly committed by state courts. Rooker v. Fidelity Trust Co., 263

                                  17   U.S. 413, 416 (1923) (“The jurisdiction possessed by the District Courts is strictly original.”);

                                  18   D.C. Ct. of Apps. v. Feldman, 460 U.S. 462, 482 (1983) (“[A] United States District Court has no

                                  19   authority to review final judgments of a state court in judicial proceedings.”). Under the Rooker-

                                  20   Feldman doctrine, federal district courts lack jurisdiction to review the propriety of state court

                                  21   rulings. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005) (Rooker-

                                  22   Feldman doctrine bars “cases brought by state-court loser complaining of injuries caused by state-

                                  23   court judgments rendered before the district court proceedings commenced and inviting district

                                  24   court review of those judgments”). The proper court to obtain review of a final state court decision

                                  25   is the United States Supreme Court. See 28 U.S.C. § 1257; Rooker, 263 U.S. at 416; Feldman, 460

                                  26   U.S. at 476.

                                  27              The Rooker-Feldman doctrine applies even when the state court judgment is not made by

                                  28   the highest state court. Dubinka v. Judges of the Super. Ct., 23 F.3d 218, 221 (9th Cir.1994);
                                                                                             6
                                          Case 1:20-cv-00389-RMI Document 14 Filed 05/14/20 Page 7 of 10




                                   1   Worldwide Church of God v. McNair, 805 F.2d 888, 893 n.3 (9th Cir. 1986). It also applies when

                                   2   a plaintiff’s challenge to the state court’s actions involves federal constitutional issues. Feldman,

                                   3   460 U.S. at 483-84. Under the Rooker-Feldman doctrine, a federal district court’s jurisdiction to

                                   4   hear a particular constitutional challenge depends on whether the constitutional claim is

                                   5   “inextricably intertwined” with the state court’s ruling in a state court action. Dubinka, 23 F.3d at

                                   6   221 (quoting Feldman, 460 U.S. at 483-84 & n.16). If the constitutional claim presented to a

                                   7   district court is inextricably intertwined with the state court’s decision, then the district court

                                   8   essentially is being called upon to review the state court decision. Id.

                                   9           The district court lacks subject matter jurisdiction if the relief requested requires “‘a mere

                                  10   revision of the errors and irregularities, or of the legality and correctness’ of the state court

                                  11   judgment, not the ‘investigation of a new case arising upon new facts.’” MacKay v. Pfeil, 827 F.2d

                                  12   540, 545 (9th Cir. 1987). Because district courts lack power to hear direct appeals from state court
Northern District of California
 United States District Court




                                  13   decisions, they “must decline jurisdiction whenever they are in essence being called upon to

                                  14   review the state court decision.” Doe & Assocs. Law Offices v. Napolitano, 252 F.3d 1026, 1030

                                  15   (9th Cir. 2000).

                                  16           Here, the complaint plainly asserts a challenge to the decisions by Defendant made in his

                                  17   capacity as judge of a California Superior Court. Because Plaintiff is in essence asking this court

                                  18   to serve as an appellate tribunal to review errors allegedly committed by the California Superior

                                  19   Court in adjudicating the criminal case to which he was a party, the court finds it lacks subject

                                  20   matter jurisdiction over the federal constitutional claims.

                                  21       III.    Eleventh Amendment

                                  22           The Eleventh Amendment provides that “[t]he judicial power of the United States shall not

                                  23   be construed to extend to any suit in law or equity, commenced or prosecuted against one of the

                                  24   United States by Citizens of another State.” U.S. Const. amend. XI. “The [E]leventh [A]mendment

                                  25   creates a jurisdictional bar to private damages actions against states in federal court.” Leer v.

                                  26   Murphy, 844 F.2d 628, 631 (9th Cir. 1988) (citing Quern v. Jordan, 440 U.S. 332, 338-40 (1979)).

                                  27   “The amendment also bars a citizen from bringing a suit against his own state in federal court.”

                                  28   Hyland v. Wonder, 117 F.3d 405, 413 (9th Cir. 1997), opinion amended on denial of reh'g, 127
                                                                                           7
                                          Case 1:20-cv-00389-RMI Document 14 Filed 05/14/20 Page 8 of 10




                                   1   F.3d 1135 (9th Cir. 1997) (citing Micomonaco v. Washington, 45 F.3d 316, 319 (9th Cir. 1995)).

                                   2   “It has long been settled that the reference to actions ‘against one of the United States’

                                   3   encompasses not only actions in which a State is actually named as the defendant, but also certain

                                   4   actions against state agents and state instrumentalities.” Regents of the Univ. of California v. Doe,

                                   5   519 U.S. 425, 429 (1997) (citations omitted). California Superior Courts are considered a state

                                   6   agency, and as such, those courts are immune from suit. See Greater Los Angeles Council on

                                   7   Deafness, Inc. v. Zolin, 812 F.2d 1103, 1110 (9th Cir. 1987). While judges may also be immune

                                   8   from suit as agents or employees of the state, they are not automatically entitled to immunity. See

                                   9   Hyland, 117 F.3d at 413. Judges, as state officials, are entitled to immunity under the Eleventh

                                  10   Amendment if they can show that the state would be liable for a judgment in the case (i.e. the state

                                  11   is the real, substantial party in interest). See Regents of the Univ. of California, 591 U.S. at 429;

                                  12   Leer, 844 F.2d at 631; Hyland, 117 F.3d at 413; Zolin, 812 F.2d at 1110.
Northern District of California
 United States District Court




                                  13           Here, Plaintiff seeks $25,000 in damages and an order that the record of the criminal, state

                                  14   court proceeding be cleared. See Compl. (dkt. 1) at 11-12. Defendant, however, did not address

                                  15   whether the state would be liable for a judgment in this case. See generally Def.’s Mot. (dkt. 7). In

                                  16   his reply brief, Defendant raises a different argument. He argues that, despite Plaintiff’s attempt to

                                  17   allege that Defendant acted in his individual capacity, the conduct underlying these claims were

                                  18   performed in Defendant’s official capacity as a judge, and thus, Defendant, as an agent of the

                                  19   state, is not a “person” under 42 U.S.C. § 1983. See Def.’s Reply (dkt. 10) at 4-5 & n.2. The

                                  20   Supreme Court has held that Section 1983’s definition of “person” includes municipalities, but

                                  21   states and state officials acting within their official capacity are not within the statute’s definition

                                  22   of “person” because states, unlike municipalities, are protected by the Eleventh Amendment. Will

                                  23   v. Michigan Dep't of State Police, 491 U.S. 58, 71 (1989). This argument rests on statutory

                                  24   construction of Section 1983; not on the scope of Eleventh Amendment. See Arizonans for Official

                                  25   English v. Arizona, 520 U.S. 43, 69 (1997) (“The barrier [to a § 1983 claim] was not, as the Ninth

                                  26   Circuit supposed, Eleventh Amendment immunity, which the State could waive. The stopper was

                                  27   that § 1983 creates no remedy against a State.”); see also Hafer v. Melo 502 U.S. 21, 30 (1991)

                                  28   (The Court “considered the Eleventh Amendment in Will only because the fact that Congress did
                                                                                           8
                                          Case 1:20-cv-00389-RMI Document 14 Filed 05/14/20 Page 9 of 10




                                   1   not intend to override state immunity when it enacted § 1983 was relevant to statutory

                                   2   construction.”). As stated above, Plaintiff’s claims rest on acts performed in Defendant’s official

                                   3   capacity. Therefore, the claims are barred because Defendant is not a “person” under Section

                                   4   1983, regardless of whether the state is liable for a judgment against Defendant.

                                   5       IV.     Heck Doctrine

                                   6           The Heck Doctrine provides that “in order to recover damages for allegedly

                                   7   unconstitutional conviction or imprisonment, or for other harm caused by actions whose

                                   8   unlawfulness would render a conviction or sentence invalid, a § 1983 plaintiff must prove that the

                                   9   conviction or sentence has been reversed on direct appeal, expunged by executive order, declared

                                  10   invalid by a state tribunal authorized to make such determination, or called into question by a

                                  11   federal court’s issuance of a writ of habeas corpus.” Heck v. Humphrey, 512 U.S. 477, 486-87

                                  12   (1994). Thus, if a plaintiff seeks relief that, if granted, would call into question the validity of his
Northern District of California
 United States District Court




                                  13   conviction, he must first show that the conviction was reversed, expunged, invalidated, or called

                                  14   into question by the grant of a writ of habeas corpus. Id. The purpose of the doctrine is to avoid

                                  15   expanding opportunities for collateral attack in order to promote finality and consistency of

                                  16   judicial decisions. Id. at 484-85.

                                  17           Plaintiff alleges that Defendant inappropriately dismissed his challenge to the state court’s

                                  18   jurisdiction, and that he was deprived of asserting certain defenses and submitting certain evidence

                                  19   at trial. See Compl. (dkt. 1) at 2-4. In his Opposition, Plaintiff argued that he “has no way of

                                  20   knowing if presenting his desired defense would have prevented a conviction, but he paid the fine

                                  21   and served time in jail. Therefore, a reversal would serve little purpose.” Pl.’s Opp. (dkt. 13) at 9.

                                  22   However, Plaintiff alleges that Defendant violated his constitutional rights while presiding over

                                  23   the criminal proceeding; success on such claims would necessarily call into question the validity

                                  24   of his conviction. Furthermore, Plaintiff requests that the state court record be “cleared.” Compl.

                                  25   (dkt. 1) at 12. To clear his record, would necessarily require clearing his conviction or at least

                                  26   impugn it. This the court cannot do. Therefore, Plaintiff’s claims are barred by the Heck doctrine.

                                  27                                               CONCLUSION

                                  28           As judicial immunity, the Rooker-Feldman doctrine, the Eleventh Amendment, and the
                                                                                           9
                                         Case 1:20-cv-00389-RMI Document 14 Filed 05/14/20 Page 10 of 10




                                   1   Heck doctrine all serve to bar Plaintiff’s claims, the court GRANTS Defendant’s motion to

                                   2   dismiss. Because any attempt to plead around these doctrines would be futile, Plaintiff’s

                                   3   complaint is properly dismissed with prejudice. See In re Daou Systems, 411 F.3d 1006, 1013 (9th

                                   4   Cir. 2005) (complaint may be dismissed with prejudice if it is clear that it cannot be saved by

                                   5   amendment); Bloom v. Martin, 77 F.3d 318, 321 (9th Cir. 1996) (“Dismissing a complaint without

                                   6   leave to amend is appropriate when granting leave would serve no purpose because the acts

                                   7   complained of cannot constitute a claim for relief.”); Bell v. City of Kellogg, 922 F.2d 1418, 1425

                                   8   (9th Cir. 1991) (dismissal with prejudice is proper if amendment “would be futile in saving the

                                   9   plaintiff's case”).

                                  10           A separate judgment shall issue.

                                  11           IT IS SO ORDERED.

                                  12   Dated: May 14, 2020
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                    ROBERT M. ILLMAN
                                  15                                                                United States Magistrate Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        10
